           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF VIRGINIA
                         Alexandria Division

UNITED STATES OF AMERICA,                     )
                                              )     No. 1:19-cr-59
      v.                                      )
                                              )     Hon. Liam O’Grady
DANIEL EVERETTE HALE,                         )
                                              )
                   Defendant.                 )

                  DEFENDANT’S MEMORANDUM
           REGARDING UNITED STATES V. SQUILLACOTE
     AND THE DEFINITION OF NATIONAL DEFENSE INFORMATION

      COMES NOW the Defendant, Daniel Everette Hale, by counsel, and submits

this Memorandum regarding the definition of the statutory term “information

relating to the national defense” (also known as “National Defense Information” or

“NDI”). That definition is critical to several of the charges in this case and to the

determinations now before the Court under Section 6 of the Classified Information

Procedures Act.   Specifically, the government has argued – most recently when

opposing defense requests to admit evidence under CIPA – that United States v.

Squillacote, 221 F.3d 542 (4th Cir. 2000), precludes the Court or the factfinder from

considering the following two categories of information in determining whether

information constitutes NDI: i) information in the public domain related, but not

identical, to the charged information; and/or ii) information that has come into the

public domain through anything other than an official, lawful disclosure.         The

government is correct that Squillacote precludes both categories of information from

consideration with respect to the “closely held” prong of the NDI definition. But

Squillacote and the other cases cited by the government just as clearly demonstrate

that the universe of evidence relevant to whether a disclosure is potentially damaging
to the United States – the second prong of the NDI definition – is not so cabined.

Rather, the law unambiguously permits the fact-finder to consider both categories of

information in determining whether information would be potentially damaging to

the United States if released.

      The government’s argument that the evidence relevant to NDI status is limited

to prior official disclosures of information identical to the charged NDI is not only

contrary to precedent, but it would also render half of the Fourth Circuit’s definition

of NDI superfluous. That is, if the only evidence relevant to whether a disclosure is

“potentially damaging” to the United States were prior official and lawful disclosures

of information identical to the charged NDI, that same evidence would respond to

whether the information was “closely held.”      In fact, a prior official and lawful

disclosure of the information alleged to be NDI would irrefutably establish that the

alleged NDI was not closely held. In that case, there would be no reason ever to reach

the other half of the definition – whether unauthorized disclosure of the information

was potentially damaging. But the law in this Circuit is that information must satisfy

both elements to constitute NDI, and the Fourth Circuit could not have intended one

of the two to be meaningless. Accordingly, even if the government’s argument did

find some support in the cases it cites – which it does not – the result would still be

contrary to the law of this Circuit because it would nullify half of the definition of

NDI established by binding Fourth Circuit precedent.

                                    ARGUMENT

      The starting point for understanding the definition of NDI is the definition

itself. Statutorily, it is laughably overbroad. For example, the first three counts in

this case are charged under 18 U.S.C. §§ 793(c) & (e), each of which merely requires

                                          -2-
the offense to involve a “document . . . relating to the national defense.” The statute

does not define what it means to “relate to the national defense.” Nor does it require

the document to be secret, to be potentially harmful if released, or even to be a United

States government document. So, for example, a tourist map of the Washington area

showing the location of the Pentagon would qualify. 1 The Fourth Circuit has, as a

result of the statutory vagueness, approved the following two-prong definition of the

term NDI which, combined with the statutory willfulness element, the Court has

found sufficient to avoid statutory overbreadth and vagueness: “First, [the

government] must prove that the disclosure of the photographs would be potentially

damaging to the United States or might be useful to an enemy of the United States.

Secondly, the government must prove that the documents or the photographs are

closely held in that [they] ... have not been made public and are not available to the

general public.” United States v. Morison, 844 F.2d 1057, 1071-72 (4th Cir. 1988). 2

      A review of the cases demonstrates that, in each case upon which the

government relies for the proposition that the factfinder may consider only prior

lawful disclosures of information identical to that which the defendant is alleged to



1 Each of these sub-sections separately requires a mens rea requiring the defendant
to believe he was doing something unlawful, which would presumably exclude such
an innocent disclosure from violating the statute. But the mens rea elements do not
purport to define the term NDI. Also, § 793(e) in some cases limits the type of
information that may qualify as NDI (to information the defendant believes could be
used to the injury of the United States). But that limitation is irrelevant here,
because it applies only when a defendant is alleged to have disclosed intangible
“information” rather than, as here, documents. See 18 U.S.C. § 793(e).
2  The classification of information is not dispositive as to whether the information is
NDI. See, e.g., United States v. Rosen, 599 F. Supp. 2d 690, 694 (E.D. Va. 2009) (“NDI,
it is worth noting, is not synonymous with ‘classified’; information that is classified
by the executive branch of government may or may not qualify as NDI.”).
                                          -3-
have disclosed, the discussion was expressly limited to the “closely held” prong of the

definition and not to the “potentially damaging” prong. Moreover, in several of the

cases, including Judge Ellis’s recent Espionage Act trial in United States v. Mallory,

the Court expressly permitted the jury to consider – for purposes of the “potentially

damaging” prong – information in the public domain that was: i) relevant but not

identical to the NDI charged in the case; and ii) in the public domain by virtue of non-

official disclosures.   Accordingly, the government’s contention, in response to

defendant’s reliance on United States v. Rosen, 487 F.Supp.2d 703, 711 (E.D.Va. 2007)

(allowing the defense to challenge NDI status with non-identical and non-officially

disclosed public domain information), that Judge Ellis in Mallory walked back the

position he had taken in Rosen is nonsense.

      First, Squillacote. The Fourth Circuit in the last few pages of its lengthy

opinion in Squillacote addressed the defendant’s contention “that the proper inquiry

[in determining whether information constitutes NDI] is whether the information is

available to the general public, regardless of who made the information available.”

United States v. Squillacote, 221 F.3d at 576. Thus, the defense took issue with a

portion of the NDI instruction given at trial, which limited the jury’s inquiry to

information “lawfully available to the general public.” Id. Tellingly, though, the

opinion’s discussion of this issue began excerpting “in pertinent part” the trial court’s

jury instruction defining NDI, and concluded the discussion by excerpting “in

relevant part” the Morison court’s definition of NDI – and in both cases included only

the “closely held” prong of the definition. In other words, the Squillacote court excised

– as neither “pertinent” nor “relevant” to the issue before it – the “potentially

damaging” prong of the definition in both instances. Compare id. at 576 (excerpting

                                           -4-
the “pertinent part” of jury instruction given at trial) with Brief of the United States

in United States v. Squillacote, 1999 WL 33618066 at * 63-64 (quoting the entire jury

instruction defining NDI given at trial, and showing that the opinion quoted only the

“closely held” prong of the two-prong jury instruction); 3 compare also Squillacote, 221

F.3d at 579 (excerpting the “relevant part” of the Morison definition of NDI) with

Morison, 844 F.2d at 1071-72 (showing that the Squillacote court included only the

“closely held” portion of Morison’s two-prong definition of NDI). 4          Indeed, the


3  The following are the two elements of the jury instruction given at trial, quoted
from the government’s brief, with the portion excluded from the Squillacote opinion
as not “pertinent” to the issue before the court in bold:
             First, [the government] must prove that the
             disclosure of the material would be potentially
             damaging to the United States or might be useful to
             an enemy of the United States.
             And second, it must prove that the material is closely
             held by the United States government.
             Where the information has been made public by the United
             States government and is found in sources unlawfully --
             Sources lawfully available to the general public, it does not
             relate to the national defense.
             Similarly, where sources of information are lawfully
             available to the public and the United States government
             has made no effort to guard such information, the
             information itself does not relate to the national defense.


4 The following is the Morison court’s two-prong definition of NDI, with the portion
excluded from the Squillacote opinion as not “relevant” to the issue before the court
in bold:
             there are two things that the government must
             prove. First, it must prove that the disclosure of the
             photographs would be potentially damaging to the
             United States or might be useful to an enemy of the
             United States. Secondly, the government must prove
             that the documents or the photographs are closely held in
                                          -5-
Squillacote court not only excised the “potentially damaging” prong of the NDI

definition as irrelevant to the issue before it, but it also never even mentioned that

element. The only discussion of “potential damage” or “injury to the United States”

in Squillacote appears in its discussion of the heightened scienter requirement (not

relevant here) in the statute at issue in Gorin v. United States, 312 U.S. 19 (1941).

See Squillacote, 221 F.3d at 577.

      Lastly with respect to Squillacote, it is also worth noting that the defendant’s

argument there – that “information available to the public can never be considered

[NDI],” 221 F.3d at 575 – is entirely different than the issue raised by Mr. Hale. The

argument presented here recognizes that there may well be cases where information

in the public domain is insufficiently specific, or of unknown origin, such that the

government will be able to establish that a defendant’s disclosure constitutes NDI

despite similar (or even the same) information being available to the public. Mr.

Hale’s argument is simply that information in the public domain (even if not the

result of an official disclosure, or identical to the NDI charged in the case) may be

considered by the factfinder in evaluating whether the charged disclosure had the

potential to damage the United States. Because Squillacote related entirely to a

different prong of the NDI definition than the argument raised here, it simply does

not address – much less foreclose – the issue raised by Mr. Hale.

      Moreover, the additional cases cited by the government in support of its

contention that non-identical public domain information is irrelevant to both prongs

of the NDI inquiry say no such thing. In fact, they establish the opposite. For


             that [they] ... have not been made public and are not
             available to the general public.
                                         -6-
example, the government relies on United States v. Abu-Jihaad, 600 F.Supp.2d 362

(D.Conn. 2009).     Abu-Jihaad, however, stands for the diametrically opposite

proposition than that for which the government cites it. The opinion the government

relies upon is a ruling on a post-trial motion for a judgment of acquittal, in which the

defendant argued that no reasonable jury could have found the disclosed information

to constitute NDI because the public domain information he introduced at trial

supposedly defeated the NDI element as a matter of law. 600 F.Supp.2d at 387. The

court, however, denied the motion for judgment of acquittal, holding: i) that the

disclosed information included detail not present in the public-domain information,

and ii) that a reasonable jury could have found that the additional detail was

potentially damaging to the United States based on its potential to assist in planning

an attack on American forces in a way that the public domain information could not.

Id. at 388-89. Thus, far from holding that public domain information is irrelevant to

the NDI determination unless identical to the charged NDI, the Abu-Jihaad court

allowed the defense to admit in evidence similar but not identical information to

challenge whether the information was “potentially damaging.” It simply held that,

viewing the evidence in the light most favorable to the government (as it was required

to do on such a motion), the evidence presented by the government was nonetheless

sufficient to support a conviction.    Abu-Jihaad, therefore, adds nothing to the

government’s argument that only lawful disclosures of identical NDI are admissible

to challenge NDI status. In fact, the Abu-Jihaad court admitted in evidence exactly

what the government claims to be irrelevant.

      The government acknowledges that Judge Ellis in United States v. Rosen, 487

F.Supp.2d at 711-12, offered a lengthy discussion regarding the use of public domain

                                          -7-
information, even if non-identical to the charged NDI, to challenge the “potentially

damaging” element of NDI status. But the government’s claim that Judge Ellis

retreated from that position in United States v. Mallory is absurd. Apparently, the

government speculates based on the presence of the phrase “lawfully available” in the

Mallory jury instruction defining NDI that the Court excluded all evidence of public

domain information (other than official disclosures of the charged NDI) from

consideration at trial. As with the government’s Squillacote argument, it ignores that

this language appeared only with respect to the “closely held” element and was

entirely absent from the portion of the instruction regarding the “potentially

damaging” element (the last paragraph, beginning with “Second”):

             To prove that documents, writings, notes, or information
             relate to the national defense, there are two things that the
             Government must prove:

             First, the Government must prove that the material is
             closely held by the United States Government. Where
             information has been made public by the United States
             government and is found sources lawfully available to the
             general public, it's not closely held and as such does not
             relate to the national defense.

             Similarly, where the information is lawfully available to
             the public and the United States Government has made no
             effort to guard such information, the information itself does
             not relate to the national defense.

             Classified information does not become lawfully available
             by virtue of having been leaked. In determining whether
             material is closely held, you may consider whether it has
             been classified by appropriate authorities and whether it
             remained classified on the date or dates pertinent to the
             indictment.

             Second, the Government must prove that the disclosure of
             the material would be potentially damaging to the United

                                          -8-
            States or might be useful to a foreign nation or an enemy
            of the United States.


See United States v. Mallory, 1:17-cr-154 (E.D.Va), Trans. of Proceedings (June 7,

2018, p.m.), at 1202-03 (relevant pages attached as Exh. 1) (emphasis added).

      But it is not just the jury instructions that belie the government’s argument.

In fact, the government’s assertion that public domain evidence was excluded from

consideration in Mallory is simply false. A review of the record shows that he court

in Mallory admitted plentiful evidence of public domain information – both

information that came from official disclosures of information different from but

related to the charged information, and information that came from non-official

disclosures. For example, many of the government’s claims of “potential damage” in

Mallory were based on a claim that a list of topics in the charged NDI would alert

foreign nations to the fact that the United States government had an intelligence

interest in those topics.    The defense was permitted to cross-examine the

government’s expert on that claim by pointing to other official disclosures, not

identical to the charged NDI, that the defense admitted to show that foreign nations

would already know that those topics were of interest to American intelligence,

negating any potential damage from the charged disclosure:

            Q. Now without stating the title or words from this
            document, do you recognize that it’s a report of a U.S.
            government agency?

            A. I do, sir.

            Q. And it’s a public unclassified report, right?

            A. Yes.

            Q. Published in 2016?

                                         -9-
              A. Yes, it is.

              Q. And made generally available on the internet?

              A. Yes, it was. . . .

              Q. Please look at page 3. And again, I’m not asking you to
              read it out loud, but I’m going to ask you to review it to
              yourself. There’s an entry, a little more than halfway down
              the page for a country you talked about on direct. Do you
              see that?

              A. I do.

              Q. Now I’d like you to read the first three sentences there.

              A. I have done so. . . .

              Q. It’s fair to say the United States certainly acknowledges
              openly that it has an interests [sic] in those topics
              discussed there, right?

              A. Yes, it does.

See United States v. Mallory, 1:17-cr-154 (E.D.Va), Trans. of Proceedings (June 5,

2018) at 949-50 (relevant pages attached as Exh. 2).

      Similarly, in the testimony of the defendant’s expert in Mallory, the defense

was permitted to elicit the expert’s opinion about potential damage to the United

States based on public domain information, even where that information did not come

from official government disclosures. For example, in response to the government’s

claim that some of the charged NDI would alert a foreign country to the fact that the

United States had an intelligence interest in that country, the defense expert opined

as follows:

              Q. Are you aware -- or what, if anything, are you aware of
              Foreign Country A with respect to the United States
              interests in that country?


                                          -10-
             A. Well, I think it’s clearly a topic you can find in

             relevant media, in the press, it’s of interest politically and
             even to most people outside the beltway are somewhat
             interested. So it’s not surprising that the United States
             would be interested in Country A.

See Exh. 2 at 1029.

      In light of the fact that the foreign country would easily know of the United

States’ interest in it from many sources, including non-official sources like “relevant

media” and “the press,” the expert opined that the disclosure with which the

defendant was charged was not potentially damaging to the United States:

             Q. So based on your understanding on what’s in the public
             record, what, if anything, would a foreign country do if they
             received a document with these words next to Number 2?
             Would they change their behavior in any way?

             A. I would think they would do nothing that they’re not
             already doing. . . .

             Q. . . . What is your overall assessment as to the potential
             damage or risks to national security from the release of this
             document?

             A. I don’t believe that this document would cause injury to
             the United States or an advantage to a foreign country . . .

Id. at 1030-31.

      Significantly, this evidence and opinion was not only admitted in Mallory, but

it came in at trial without objection by the government or the Court. That is because,

like here, the scope of evidence that could be admitted to challenge the government’s

evidence on NDI status had been subject to pretrial litigation and rulings by the

Court, in which the Court carefully considered whether such evidence could be

admitted, and for what purpose. And, as both the jury instruction given in Mallory

                                          -11-
and the trial testimony show, the court ruled that public domain information –

regardless of whether it was identical to the charged NDI, and regardless of whether

it could be traced to an official government disclosure – was inadmissible to challenge

the “closely held” prong of NDI status but admissible to challenge the “potentially

damaging” prong. The government’s contention that Mallory somehow stands for the

proposition that such evidence is inadmissible to challenge NDI status, therefore, is

directly contrary to the facts.

                                   CONCLUSION

      For all the foregoing reasons, this Court should reject the government’s

unsupported and erroneous contention that, in evaluating whether the government

has met its burden to establish the NDI nature of the information charged in this

case, the factfinder may only consider prior, official and lawful disclosures of the

precise information Mr. Hale is charged with disclosing. That limitation is relevant

to the “closely held” prong of NDI status, but has no relevance to the “potentially

damaging” prong. As already noted, applying such a limitation to both prongs of the

definition would not only contravene precedent – including the cases on which the

government relies – but would also render the “potentially damaging” prong of the

NDI definition surplussage. The only evidence that could ever defeat that prong,

under the government’s contorted reading of the cases, would also categorically defeat

the “closely held” element, rendering the two prongs of the definition redundant to

one another.




                                         -12-
       Respectfully Submitted,
       DANIEL EVERETTE HALE
       By Counsel,

       Geremy C. Kamens
       Federal Public Defender


             /s/
       Todd M. Richman
       Va. Bar No. 41834
       Cadence A. Mertz
       Va. Bar No. 89750
       Counsel for Mr. Hale
       1650 King Street, Suite 500
       Alexandria, Virginia 22314
       Telephone: (703) 600-0845
       Facsimile: (703) 600-0880
       Todd_Richman@fd.org




-13-
                         CERTIFICATE OF SERVICE

    I hereby certify that on October 17, 2020, I will file the foregoing via the
CM/ECF system, which will electronically serve a copy upon all counsel of record.




                                                   /s/
                                             Todd M. Richman
                                             Va. Bar No. 41834
                                             Counsel for Mr. Hale
                                             1650 King Street, Suite 500
                                             Alexandria, Virginia 22314
                                             Telephone: (703) 600-0845
                                             Facsimile: (703) 600-0880
                                             Todd_Richman@fd.org




                                      -14-
